Citation Nr: 1756394	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for bipolar disorder.


REPRESENTATION

Veteran represented by:	Christopher S. Chambers, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1981 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran a rating in excess of 30 percent for her service-connected bipolar disorder.  

While on appeal in November 2013, the RO increased the assigned rating to 50 percent, effective June 14, 2010, the date the Veteran filed her increased rating claim.  However, as this was not a full grant of the benefit sought on appeal, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In August 2017, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

For the reasons set forth below, the issue of a total disability rating based on individual unemployability (TDIU), addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's bipolar disorder has been manifested by symptoms that are indicative of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment has not been shown.




CONCLUSION OF LAW

The criteria for a 70 percent, but no higher, rating for bipolar disorder has been met or approximated for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.125, 4.126(a), 4.130, Diagnostic Code (DC) 9432 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("[T]he Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


II. Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Pursuant to VA regulations, the Veteran's bipolar disorder has been evaluated under the VA's General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017).  The Veteran is currently rated at 50 percent for her bipolar disorder, under DC 9432.  The General Rating Formula provides for the assignment of a 50 percent rating when the evidence shows there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

Lastly, the assignment of a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

It should be noted that the symptoms listed in VA's Rating Schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Additionally, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2017).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which was a scale, considered prior to the publication of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, as reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include "lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice."  See 79 Fed. Reg. 45093, 45097 (Aug. 4, 2014).  

Nevertheless, when in use, a GAF score of 21 to 30 was meant to indicate behavior that is considerably influenced by delusions or hallucinations, or serious impairment in communication of judgment, or inability to function in almost all areas.  A score of 31 to 40 was meant to indicate some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 was meant to indicate serious symptoms, or any serious impairment in social, occupational, or school functioning.  A score of 51 to 60 indicated moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A score of 61 to 70 indicated some mild symptoms, or some difficulty in social, occupational, or school functioning but generally functioning pretty well; has some meaningful interpersonal relationships.

The Board is aware that, effective in August 2014, VA amended the Schedule for Rating Disabilities to remove outdated references to the DSM-IV and to replace them with references to the recently updated DSM-5.  The DSM-5 does not require computation of a GAF score.  The provisions of the interim final rule applied to all applications for benefits that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014). 

As this claim has been pending prior to August 4, 2014, in evaluating the severity of her bipolar disorder, the Board may consider GAF scores assigned to the Veteran.  See 38 C.F.R. § 4.125(a) (2017).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran was initially awarded service connected disability benefits for her bipolar disorder in February 1987.  The RO assigned an initial rating of 30 percent.  She filed her current request for increase in June 2010.  The Veteran contends that she is entitled to a rating higher than 50 percent because her symptoms have worsened, causing her to be unable to cope with daily living.  For the reasons that follow, the Board concludes that an increased rating is warranted for the entire period on appeal.

At an October 2008 VA examination, the Veteran reported being easily upset and angered, indicating a relation to her inability to get along with the men at her place of employment and in reaction to other perceived insults or injustices.  She reported periods of euphoria, where she tended to talk more, engaged in reckless behavior, and had less need for sleep.  She reported feeling sad due to others rejecting her.  She reported not having any hypomanic or manic episodes for several months prior to the examination, but had mainly felt depressed.  She also reported anhedonia at times.  

On mental status examination, the Veteran's general appearance was noted to be clean.  Her psychomotor activity was lethargic.  Her speech was spontaneous, but her attitude toward the examiner was cooperative.  Her affect was marked by over sedation and she presented with a depressed mood.  She was unable to do serial 7's, but was able to spell a word forward and backward.  Her thought process was unremarkable.  In terms of her thought content, the examiner indicated that the Veteran blamed medication for making her a risk for driving, while at the same time, she overmedicated.  She denied having any delusions or hallucinations.  She was noted to have sleep impairment, and reported sleeping at least 6 to 8 hours a night.  The Veteran also denied homicidal or suicidal thoughts.  She was noted to be of average intelligence.  She did not exhibit inappropriate behavior, including obsessive or ritualistic behavior.  Her impulse control was fair.  The examiner noted that the Veteran was able to maintain minimal personal hygiene and did not have any problems with activities of daily living.  The Veteran had poor social interaction.  The examiner also noted that when the Veteran was under stress, she had anger dysregulation and took one week off work after feeling angry.    

At an August 2010 VA examination, the Veteran reported experiencing a depressed mood, irritability, and anger.  On mental status examination, the Veteran's general appearance was reported to be clean.  Her psychomotor activity was unremarkable, and she had an attentive attitude towards the examiner.  Her speech was slurred.  She had constricted affect, and was "crabby" for having to undergo the examination.  She was able to spell a word forward and backward.  She was noted to be of average intelligence.  She reported having no delusions or hallucinations.  The Veteran exhibited inappropriate behavior.  Specifically, the VA examiner noted that the Veteran took approximately four Xanax on the morning of the examination; however, the examiner noted that she was not impaired to the point that she was unable to participate in the examination.  The Veteran did not endorse any obsessive or ritualistic behaviors, or any panic attacks.  She denied homicidal thoughts, but endorsed suicidal thoughts.  She reported overdosing on Seroquel in May 2008.  She had poor impulse control, but was noted as having no episodes of violence.  She was able to maintain minimum personal hygiene.  She was assigned a GAF score of 60.  The examiner noted that the Veteran was then employed and opined that she was able to manage her financial affairs.  The VA examiner assigned a diagnosis of mood disorder related to the Veteran's military service.  

In July 2013, the Veteran was involuntarily hospitalized for approximately two weeks with homicidal and suicidal ideations.  The Veteran expressed homicidal ideations towards her coworkers at the time and planned to "hit them with a shovel."  The Veteran claimed that her homicidal ideations were caused by conflicts at her place of employment.  Additionally, the Veteran had planned to overdose on medications, and reported suicidal ideations for two to three months prior to her hospitalization.  

Subsequently, in November 2013, the Veteran underwent another examination by a VA psychologist.  The VA psychologist indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased the Veteran's work efficiency and ability to perform occupational tasks only during periods of significant stress, and indicated that the Veteran's symptoms were controlled by medication.  In evaluating her employability, the VA psychologist opined that the Veteran's mood disorder did not preclude employment in sedentary or physical tasks.  The psychologist reasoned that although the Veteran reported occupational stress, she was capable of performing her job duties, and that the Veteran may have had periods of unemployability, but she was generally able to attend work and accomplish the tasks demanded.  She was given a GAF score of 60.  The VA psychologist noted the Veteran's July 2013 hospitalization, but at the examination, she reported no current suicidal thoughts.  The Veteran was noted as having a depressed mood, anxiety, and chronic sleep impairment.  The VA psychologist administered a Structured Inventory of Malingered Symptomatology (SIMS) test as a measure of response consistency and to assess the possibility of exaggeration of feigning symptoms of mental health disorder.  The Veteran's score of 26 was above the recommended cut off score of 14.  The VA psychologist noted that the Veteran "endorsed a high frequency of symptoms that are inconsistent or atypical of patients who have an affect disorder."   

In April 2015, the Veteran underwent an additional VA examination.  The Veteran reported having no friends other than her then boyfriend.  She also stated that her family members did not want anything to do with her, and did not belong to any organizations.  The Veteran reported taking care of her menagerie of animals, but thought she was unable to maintain employment due to stress.  At the time of the examination, the Veteran was employed part-time by a farm supply store.  She reported that her employer was aware of her bipolar disorder, and would not allow her to work on the forklift or as a cashier.  The Veteran was fearful of losing her job.  

On mental status examination, the Veteran was noted to be casually and appropriately dressed.  Her mood was euthymic.  Her affect was noted to be in normal range, and she was noted to be logical, coherent, and goal-directed.  Again, the Veteran's SIMS score was higher than the clinically relevant cutoff score.  During this examination, the Veteran reported auditory hallucinations.  However, the VA examiner indicated that the Veteran's M-FAST score provided strong objective evidence that she was over-reporting, exaggerating, and/or feigning her psychotic symptoms.  Because the Veteran's SIMS and M-FAST scores indicated a high degree of over-reporting, exaggeration, and/or symptoms, the VA examiner determined that the Veteran's self-reported information and symptoms on the examination that day were highly unreliable.  

The Veteran's last VA examination of record was conducted in January 2016.  The Veteran reported not being excited about anything.  However, she reported that she enjoyed taking care of her animals.  The Veteran reported that she was still employed by the farm supply store, but that she was unable to find a 40-hour per week job.  She reported that her employer would only allow her to work in feed because of her bipolar disorder.  She reported symptoms of anger and irritability in the form of yelling at little kids for touching the chicks while at work.  She indicated that she thought she was going to get fired.  

The VA examiner opined that the Veteran's discussion of a number of her concerns, such as others taking special notice of and watching her, is suggestive of delusional and paranoid ideation.  The VA examiner indicated that it is unclear whether the Veteran's beliefs represent overvalued ideas or delusions, because these are often difficult to distinguish.  

Also of record are VA outpatient treatment records that show the Veteran received regular mental health treatment throughout the appeal period.  The records show that the Veteran regularly reported symptoms consistent with those documented in the VA examination reports of record.  These records reflect the Veteran reporting chronic suicidal thoughts and being overwhelmed by the stress at her places of employment.  Additionally, a treating psychologist indicated that a number of concerns expressed by the Veteran were suggestive of delusional ideation.  The Veteran's most recent VA examination in January 2016 was conducted using the DSM-5.  However, the Veteran's previous VA examinations were conducted under the DSM-IV and contained GAF scores ranging from 21 to 65 during the appellate period.  There is no indication from the VA outpatient treatment records that the Veteran's symptoms are more severe than what is reported in the VA examination reports.  

An August 2015 private mental health evaluation is also of record.  The private psychologist conducted an in-person evaluation of the Veteran, and also reviewed VA medical records from 2012 to 2015.  It was noted that the Veteran dressed in casual attire for her evaluation, however, it was also noted that all of her attire was lightly to moderately soiled and old.  Her hygiene was suspect and grooming disheveled.  Her hair was poorly groomed and her shirt was heavily wrinkled.  The psychologist noted that the Veteran was able to maintain steady eye contact during the evaluation, but she did not have any difficulty interacting with the clinic staff.  The psychologist did not find any overt suggestion of malingering in the Veteran's symptom description or behavior.  Her intellect was noted to be of average range.  It was noted that the Veteran's thinking at times was bizarre, as she was frequently tangential in conversation, often digressed into unrelated areas and made odd statements, and was often impulsive in her responses to the examiner.  The Veteran reported experiencing regular cycles of her mood disorder, including manic episodes followed by a period of severe depression.  She was given a GAF score of 55.

The private psychologist opined that the Veteran suffered from total occupational and social impairment due to the following symptoms:  gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior (to include threats to harm boss and co-workers); persistent danger of hurting self or others; and intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  

Additionally, the private psychologist opined that the Veteran's present psychiatric illnesses rendered her unemployable in any traditional work like setting.  The psychologist reasoned that the Veteran's level of cognitive impairment, tangential and distractible nature, pressured speech, bizarre presentation, paranoid thinking, and impulsivity (to include threats of violence towards her supervisors and co-workers) all contributed to the Veteran's inability to perform simple, routine, and mundane tasks on a sustained basis.  Further, the Veteran continued to have regular periods of behavioral and emotional decompensation which led to missed work.  

During the August 2017 Board hearing, the Veteran reported occasions where she was unable to maintain her home or her personal hygiene.  Additionally, the Veteran claimed that her disability caused her to lose her friends and have little interaction with her family.  She claimed that her family did not want her over to their house.  Further, the Veteran indicated that she avoided interacting with other individuals at her place of employment due to stress.  However, she claimed that her symptoms had not risen to the point where they had overtaken her ability to work on a regular basis.  The Veteran also testified during the August 2017 Board hearing that she was voluntarily hospitalized in 2016 due to suicidal thoughts.  
The Board has considered all of the evidence of record in light of the rating criteria, and finds that the Veteran is entitled to a 70 percent rating for bipolar disorder, for the entire period on appeal.  In this regard, the Board finds that the Veteran's mental health symptomatology for this period more nearly approximates an occupational and social impairment with deficiencies in most areas.  Most notably, the Veteran has a history of suicidal and homicidal ideations culminating in the Veteran's involuntarily hospitalization in July 2013.  The Veteran also reported an attempted suicide in May 2008, where she reportedly overdosed on Seroquel.  Additionally, the Veteran continues to report suicidal and homicidal thoughts and reports being hospitalized in 2016 for suicidal thoughts.

Next, there is both lay testimony from the Veteran, as well as evidence from her private psychologist, that the Veteran presents with symptoms of neglect of her personal appearance and hygiene.  The Veteran also testified during the August 2016 Board hearing that there were occasions where she did not take care of the maintenance of her home or her personal hygiene. 

Additionally, there is evidence of the Veteran's speech being intermittently illogical, obscure, or irrelevant.  In his August 2015 report, the Veteran's private psychologist reported that the Veteran's thinking seemed bizarre at times, she was frequently tangential in conversation, and she often digressed into unrelated areas and made odd statements.

Further, there is evidence indicating the Veteran having difficulty adapting to stressful circumstances.  The record reflects multiple reports of the Veteran's occupational stress.  As discussed, the impetus for the Veteran's July 2013 hospitalization was a conflict she had with her supervisor and co-workers.  Most recently, the Veteran has indicated that she avoids interacting with people at her current place of employment because she finds it stressful. 

Finally, there is evidence in the record that the Veteran has exhibited difficulty establishing and maintaining effective personal relationships.  The Veteran has claimed a strained relationship with her family, and has specifically indicated that although they will spend time with her, they refuse to visit her at her home.  The Veteran claims that her family will not visit her because of her bipolar disability.  She also claims to have lost all her friends because of her disability.  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, the VA mental health treatment records, and the various lay statements of record do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for bipolar disorder.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in deficiencies in most areas sufficient to warrant a 70 percent rating, even though all the specific symptoms listed as examples for a 70 percent rating are not shown.

Consideration has been given to assigning a rating higher than 70 percent, however, the Board finds that total occupational and social impairment has not been established.  Although the 2015 private psychologist opined that the Veteran's bipolar disorder symptoms caused total occupational and social impairment, this opinion is not supported by the other clinical evidence of record.  Specifically, the VA psychologist who conducted the Veteran's November 2013 examination indicated that the Veteran was capable of performing her job duties, and opined that she had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The VA psychologist also indicated that the Veteran's symptoms were controlled with medication.  Similarly, the VA psychologist who conducted the January 2016 examination determined that the Veteran's disability is best described as occupational and social impairment with deficiencies in most areas, rather than total occupational an social impairment.  

Additionally, the Board notes that although the Veteran experienced some difficulty in the workplace and with her family, she is still employed, and occasionally interacts with her sisters.  Further, there is no indication of disorientation or memory loss.  Although the Veteran's private psychologist is certainly competent and credible to provide his opinion, and his findings have been considered in the outcome of this case.  The Board finds, however, that the other clinical evidence of record described above outweighs the 2015 private psychologist's ultimate opinion regarding occupational and social impairment.  In other words, the findings of the 2015 private psychologist were considered in the Board's finding that the Veteran's symptoms more nearly approximate those symptoms associated with a 70 percent rating, but do not support a finding of total occupational and social impairment.  

The Board finds that the Veteran's deficiencies must be "due to" symptoms listed for that rating level, "or others of similar severity, frequency and duration."  Vasquez-Claudio, 713 F.3d at 117.  Here, the symptoms noted during the VA examinations and private examination report are of similar severity, frequency, and duration of those noted under the criteria for a 70 percent rating.  Therefore, the Board finds that a rating in excess of 70 percent for bipolar disorder is not warranted because total occupational and social impairment has not been shown.  38 C.F.R. § 4.130, DC 9432.

Accordingly, the Board finds that the evidence supports the assignment of a rating of 70 percent for bipolar disorder for the entire period on appeal.  However, the Board finds that the preponderance of the evidence is against an assignment of any rating higher than 70 percent.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a disability rating of 70 percent for bipolar disorder is granted.  


REMAND

The record indicates that on August 29, 2014, the Veteran submitted an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  However, the record does not contain any development of this claim.  As such, the Board finds a remand is required to obtain a complete educational and employment history and perform any necessary development. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU. 

2.  After completing the above action, and any additional development deemed necessary, the AOJ must adjudicate the Veteran's claim.  If the Veteran's request for TDIU is denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


